    2:18-cv-03433-RMG         Date Filed 10/10/19      Entry Number 183        Page 1 of 31




                        FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

                                             )
IN RE: AQUEOUS FILM-FORMING                  )       MDL No. 2:18-mn-2873-RMG
FOAMS PRODUCTS LIABILITY                     )
LITIGATION                                   )


This document relates to: 2:18-cv-03433-RMG

County of Barnstable, Massachusetts v. 3M Company
(f/k/a Minnesota Mining and Manufacturing, Co.);
Angus Fire; Buckeye Fire Equipment
Co., Chemguard; National Foam, Inc.,
Tyco Fire Products L.P. (successor-in-interest
to The Ansul Co.);E.I. du Pont de Nemours and Company;
The Chemours Company; John Doe Defendants 1-49,
No. 1:17-cv-40002-DJC (D. Mass).


                            SECOND AMENDED COMPLAINT

                                   I.     INTRODUCTION

       1.      Plaintiff, County of Barnstable, Massachusetts, and pursuant to this Court’s

December 18, 2017 order [ECF No. 109], amends this action to recover the costs necessary to

protect the public health, safety, welfare and the environment, comply with applicable soil and

groundwater cleanup standards, and prevent the contamination of drinking water resources by

restoring the groundwater quality and eliminating contamination caused and/or created by

Defendants’ products. Plaintiff also seeks indemnification in connection with legal claims

brought against Plaintiff by the Town of Barnstable, Massachusetts arising out of the

contamination of the Town of Barnstable’s drinking water supply caused and/or created by

Defendants’ products.

       2.      Through this action, Plaintiff seeks compensatory damages and contribution for

the damage to its property, for the costs to investigate, remediate, and monitor PFOS and PFOA


                                                 1
    2:18-cv-03433-RMG          Date Filed 10/10/19      Entry Number 183         Page 2 of 31




contamination on its property and in the groundwater affected by the use of AFFF on its

property, and reasonable attorneys’ fees and costs for itself as well as indemnification costs

associated with the Town’s legal claim against Plaintiff.



                                        II.     PARTIES

       3.      Plaintiff, County of Barnstable, Massachusetts (“County” or “Plaintiff”), is a duly

incorporated body politic and corporate under the laws of the Commonwealth of Massachusetts,

with its primary address at 3195 Main Street, Barnstable, Massachusetts 02630. Barnstable

County has a population of approximately 215,000 and includes the Cape Cod Towns of Bourne,

Brewster, Chatham, Dennis, Eastham, Falmouth, Harwich, Mashpee, Orleans, Provincetown,

Sandwich, Truro, Wellfleet and Yarmouth. The County owns approximately five acres of land

located off Mary Dunn Road in Barnstable, Massachusetts (“Property”) on which the Barnstable

County Fire Training Academy (“Fire Academy”) operates.

       4.      Defendant 3M Company (f/k/a Minnesota Mining and Manufacturing Company)

(“3M”) is a corporation organized and existing under the laws of the state of Delaware, having

its principal place of business at 3M Center, St. Paul, Minnesota 55133.

       5.      Beginning before 1970 and until at least 2002, 3M manufactured, distributed and

sold AFFF containing PFOS. 3M was the only company that manufactured or sold AFFF

containing PFOS.

       6.      Defendant Tyco Fire Products LP (“Tyco”) is a limited partnership formed in the

State of Delaware with its principal place of business at One Stanton Street, Marinette,

Wisconsin 54143. Tyco is an indirect subsidiary ultimately wholly owned by Johnson Controls

International plc, an Irish public limited company listed on the New York Stock Exchange

[NYSE: JCI]. Tyco is the successor in interest of The Ansul Company (“Ansul”), having


                                                 2
    2:18-cv-03433-RMG         Date Filed 10/10/19      Entry Number 183        Page 3 of 31




acquired Ansul in 1990. (Ansul and Tyco (as the successor in interest to Ansul), will hereinafter

be collectively referred to as “Tyco/Ansul.”)

        7.     Beginning in or around 1975, Ansul manufactured and/or distributed and sold

AFFF that contained fluorocarbon surfactants containing PFOA. After Tyco acquired Ansul in

1990, Tyco/Ansul continued to manufacture, distribute and sell AFFF that contained

fluorocarbon surfactants containing PFOA.

        8.     Tyco/Ansul manufactured and/or distributed and/or sold AFFF foam containing

PFOA which was used at Plaintiff’s Fire Academy.

        9.     Defendant Angus Fire (“Angus”) has its corporate headquarters in Bentham,

North Yorkshire, United Kingdom. Angus’ head office in the United States is located at 141

Junny Rd., Angier, North Carolina 27501.

        10.    Beginning in or around 1994, Angus began manufacturing AFFF that contained

PFOA.

        11.    Angus manufactured and/or distributed and/or sold AFFF foam containing PFOA

which was used at Plaintiff’s Fire Academy.

        12.    Defendant Chemguard is a Wisconsin corporation with its principal place of

business at One Stanton Street, Marinetter, Wisconsin 54143.

        13.    Beginning in or around 1994, Chemguard began manufacturing AFFF that

contained PFOA.

        14.    Chemguard manufactured and/or distributed and/or sold AFFF foam containing

PFOA which was used at Plaintiff’s Fire Academy.




                                                3
    2:18-cv-03433-RMG          Date Filed 10/10/19        Entry Number 183      Page 4 of 31




         15.   Defendant Buckeye Fire Equipment Company (“Buckeye”) is a foreign

corporation organized and existing under the laws of the state of Ohio, with its principal place of

business at 110 Kings Road, Kings Mountain, North Carolina 28086.

         16.   Beginning in or around 2004, Buckeye manufactured, distributed and/or sold

AFFF containing PFOA. Buckeye’s AFFF was used at Plaintiff’s Fire Academy.

         17.   Defendant National Foam, Inc. (a/k/a Chubb National Foam) (collectively

“National Foam”) is a Pennsylvania corporation, having a principal place of business at 350 East

Union Street, West Chester, Pennsylvania 19382.

         18.   Beginning in or around 1976, National Foam manufactured, distributed and sold

AFFF containing PFOA. National Foam’s AFFF was used at Plaintiff’s Fire Academy.

         19.   Collectively 3M, Angus, Buckeye, Chemguard, National Foam, and Tyco are

referred to as the “AFFF Defendants” in this Complaint.

         20.   . Defendant DuPont is a corporation duly organized under the laws of the State of

Delaware, with its principal place of business located at 974 Centre Road, Wilmington, Delaware

19805.

         21.   DuPont does business throughout the United States, including conducting

business in Massachusetts, and is registered to do business in Massachusetts.

         22.   DuPont’s products are used in Massachusetts and DuPont derives significant

revenue from the sale of its products in Massachusetts.

         23.   Defendant Chemours is a corporation duly organized under the laws of the State

of Delaware, with its principal place of business located at 1007 Market Street, Wilmington,

Delaware 19899.




                                                 4
     2:18-cv-03433-RMG          Date Filed 10/10/19        Entry Number 183         Page 5 of 31




        24.      In 2015, DuPont spun off its performance chemicals business to Chemours, along

with certain environmental liabilities, including but not limited to its business and liabilities

associated with PFAS compounds.

        25.      Chemours does business throughout the United States, including conducting

business in Massachusetts, and is registered to do business in Massachusetts.

        26.      Chemours’ products are used in Massachusetts and Chemours derives significant

revenue from the sale of its products in Massachusetts.

        27.      Dupont and Chemours are sometimes referred to collectively in this Complaint as

“DuPont/Chemours.”

        28.      Upon information and belief, Defendant John Does 1-49 were manufacturers,

distributors or sellers of AFFF. Although the identities of the John Doe Defendants are currently

unknown, it is expected that their names will be ascertained during discovery, at which time the

County will move for leave of this Court to add those individuals’ actual names to the Complaint

as Defendants.

                              III.    JURISDICTION AND VENUE
        29.      This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332.

        30.      Venue is appropriate in this judicial district pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the property that is the subject of the action is situated in this

judicial district.




                                                   5
    2:18-cv-03433-RMG          Date Filed 10/10/19      Entry Number 183        Page 6 of 31




                              IV.    FACTUAL ALLEGATIONS
       A.      PFOS and PFOA

       31.     PFOS and PFOA fall within a class of chemicals known as perfluoroalkyl

substances (“PFASs”).

       32.     PFASs have been used in the manufacture of, among other things, carpets,

clothing, fabrics for furniture, packaging for food and other materials such as cookware that are

resistant to water, grease or stains (a/k/a Teflon). PFOS and PFOA are also found in AFFF and

are used in a number of industrial processes.

       33.     PFOS and PFOA are characterized by a carbon-fluorine (“C-F”) bond that is one

of the strongest chemical bonds that occur in nature.

       34.     PFOS and PFOA are extremely stable and resistant to metabolic and

environmental degradation.

       35.     PFOS and PFOA are extremely persistent in the environment and in the human

body, and have the potential to bioaccumulate and biomagnify in wildlife.

       36.     Bioaccumulation appears to be related to the length of the C-F chain. As the size

of the chain increases the compound becomes more bioaccumulative.

       37.     PFOS and PFOA degrade very slowly, if at all, in groundwater. PFOS and PFOA

are water soluble and can migrate readily from soil to groundwater, where they can be

transported long distances.

       38.     PFOS and PFOA are thermally, chemically, and biologically stable and resistant

to biodegradation, atmospheric photo-oxidation, direct photolysis, and hydrolysis.

       39.     Typical municipal water treatment plants do not have the capability to filter or

treat PFOS and PFOA.




                                                6
    2:18-cv-03433-RMG            Date Filed 10/10/19    Entry Number 183       Page 7 of 31




       40.     PFOS and PFOA can cross the placenta from mother to fetus and can be passed to

infants through breast milk.

       41.     According to the Massachusetts Department of Environmental Protection,

exposure to PFOA and PFOS above certain concentrations may result in certain health effects

including, but not limited to:

               a.      kidney cancer;
               b.      testicular cancer;
               c.      developmental effects to fetuses during pregnancy or to breastfed infants;
               d.      liver effects;
               e.      immune effects, and;
               f.      thyroid effects.
       42.     Under the U.S. Environmental Protection Agency’s (“EPA”) Guidelines for

Carcinogen Risk Assessment, there is Suggestive Evidence of Carcinogenic Potential of PFOS

and PFOA in humans.

       43.     The International Agency for Research on Cancer has concluded that PFOA is

possibly carcinogenic to humans.

       44.     AFFF that contained PFASs, or contained precursors to PFASs, was developed in

the 1960s as an alternative to existing protein-based firefighting foams.

       45.     In the early 1960’s, 3M and the United States Naval Research Laboratory

developed AFFF to extinguish jet fuel fires, which are largely impervious to water, by

smothering them. 3M’s AFFF, which is produced through a 3M process called electrochemical

fluorination, contained PFOS.

       46.     3M is the only manufacturer who used the electrochemical fluorination process,

and therefore, produced the only AFFF that contained PFOS, as opposed to PFOA.




                                                 7
    2:18-cv-03433-RMG         Date Filed 10/10/19      Entry Number 183         Page 8 of 31




       47.     Therefore, if PFOS is identified at a site where AFFF was used, the AFFF is a 3M

product. Other formulations of AFFF manufactured by the non-3M AFFF Defendants are

synthesized through telomerization and contain PFOA, but not PFOS.

       48.     In 1967, the Department of Defense (“DoD”) first issued military specification

Mil-F-24385 (“Mil Spec”), which included the DoD’s requirements for AFFF liquid concentrate

fire extinguishing agents. The Mil Spec covered “the requirements for [AFFF] liquid

concentrate fire extinguishing agent consisting of fluorocarbon surfactants and foam stabilizers.”

       49.     The Mil Spec does not include any requirements regarding the chemical

characteristics of the “fluorocarbon surfactants” in Mil Spec compliant AFFF.

       50.     Upon information and belief, instructions, labels and material safety data sheets

were provided with the AFFF by the AFFF Defendants, which, at least at significant times, did

not fully describe the health and environmental hazards of AFFF which Defendants knew or

should have known.

       51.     Upon information and belief, the AFFF Defendants had known of these health

and environmental hazards for years.

       52.     Throughout the 1950s, 3M’s own internal animal studies consistently concluded

that PFASs are “toxic.”

       53.     A 1956 study at Stanford University concluded that PFASs manufactured by 3M

bind to proteins in blood.

       54.     3M knew as early as the mid-1950s that PFASs accumulate in humans and

animals.

       55.     By the early 1960s, 3M understood that PFASs are stable and persist in the

environment and that they do not degrade.




                                                8
    2:18-cv-03433-RMG         Date Filed 10/10/19      Entry Number 183        Page 9 of 31




       56.     According to a deposition transcript from a pending lawsuit brought by the State

of Minnesota against 3M (No. 27-cv-10-28862 (4th Judicial Dist. Ct. Hennepin Cty.)) (“Minn.

Lawsuit”) for damages to the state’s natural resources from PFASs, 3M began monitoring the

blood of its employees for PFASs, as early as 1976, because the company was “concerned”

about “health” effects of PFASs. 3M documents from 1977 relating to these worker tests further

confirmed that PFASs bioaccumulate.

       57.     A 1978 study by 3M on PFOS and PFOA confirmed that “these chemicals are

likely to persist in the environment for extended periods unaltered by microbial catabolism.”

       58.     Studies undertaken by 3M in the 1970s demonstrated that PFASs were even

“more toxic than was previously believed.”

       59.     A technical journal in 1970 observed after conducting tests on a 3M product

containing PFASs that the product was “highly derogatory to marine life and the entire test

program had to be abandoned to avoid severe local stream pollution.”

       60.     In 1979, a 3M scientist recognized in Interoffice Correspondence that PFASs

posed a cancer risk because they are “known to persist for a long time in the body and thereby

give long-term chronic exposure.”

       61.     According to the Minnesota Attorney General’s allegations in the Minn. Lawsuit,

despite 3M’s understanding of the risks associated with PFASs, 3M engaged in a campaign to

distort scientific research concerning PFASs and to suppress research into the potential harms

associated with PFASs.

       62.     According to a deposition transcript from the Minn. Lawsuit, 3M recognized that

if the public and governmental regulators became aware of the risks associated with PFASs, 3M

would be forced to halt its manufacturing of PFASs and PFAS-derived products that would result




                                                9
   2:18-cv-03433-RMG           Date Filed 10/10/19       Entry Number 183        Page 10 of 31




in the loss of hundreds of millions of dollars in annual revenue.

       63.     The potential loss of 3M’s massive profits from PFASs drove 3M to engage in a

campaign to influence the science relating to PFASs and, according to internal 3M documents, to

conduct scientific “research” that it could use to mount “[d]efensive [b]arriers to [l]itigation.”

       64.     A key priority of an internal 3M committee—referred to as the FC Core Team—

was to “[c]ommand the science” concerning “exposure, analytical, fate, effects, human health

and ecological” risks posed by PFASs and for 3M to provide “[s]elective funding of outside

research through 3M ‘grant’ money.”

       65.     In exchange for providing grant money to friendly researchers, 3M obtained the

right to review and edit draft scientific papers regarding PFASs and sought control over when

and whether the results of scientific studies were published at all.

       66.     A significant aspect of 3M’s campaign to influence independent scientific

research involved 3M’s relationship with Professor John Giesy. 3M provided millions of dollars

in grants to Professor Giesy, who presented himself publicly as an independent expert but, as

revealed in his deposition transcript from the Minn. Lawsuit, he privately characterized himself

as part of the 3M “team.”

       67.     According to Professor Giesy’s deposition transcript from in Minn. Lawsuit,

Professor Giesy worked on behalf of 3M to “buy favors” from scientists in the field for the

purpose of entering into a “quid pro quo” with the scientists.

       68.     According to Professor Giesy’s emails produced in the Minn. Lawsuit, through

his position as an editor of academic journals, Professor Giesy reviewed “about half of the papers

published in the area” of PFAS ecotoxicology and billed 3M for his time reviewing the articles

and in performing reviews of these articles, Professor Giesy stated that he was always careful to




                                                 10
   2:18-cv-03433-RMG          Date Filed 10/10/19       Entry Number 183        Page 11 of 31




ensure that there was “no paper trail to 3M” and that his goal was to “keep ‘bad’ papers

[regarding PFASs] out of the literature” because “in litigation situations” those articles “can be a

large obstacle to refute.”

       69.     According to Professor Giesy’s deposition transcript from the Minn. Lawsuit,

despite spending most of his career as a professor at public universities, Professor Giesy has a

net worth of approximately $20 million which is, according to the Minnesota Attorney General,

in part, a direct result from his long-term involvement with 3M for the purpose of suppressing

independent scientific research on PFASs.

       70.     The AFFF Defendants marketed and promoted its AFFF products with the

assistance of industry funded trade groups including, but not limited to, the Fire Fighting Foam

Coalition.

       71.     Under pressure from EPA, on May 16, 2000, 3M announced it would phase out

production of PFOS and PFOA, in part, because of the chemicals’ biopersistence.

       72.     3M, who was the predominant manufacturer of AFFF, ceased production of

PFOS-based AFFF in 2002.

       73.     An EPA internal memo on the day of 3M’s phase-out announcement in 2002

stated: “3M data supplied to EPA indicated that these chemicals are very persistent in the

environment, have a strong tendency to accumulate in human and animal tissues and could

potentially pose a risk to human health and the environment over the long term. . . . [PFOS]

appears to combine Persistence, Bioaccumulation, and Toxicity properties to an extraordinary

degree.” (emphasis added).




                                                 11
   2:18-cv-03433-RMG          Date Filed 10/10/19      Entry Number 183         Page 12 of 31




       74.     DuPont/Chemours’ manufacture, distribution, promotion and/or sale of

fluorosurfactants that were used in AFFF in Massachusetts resulted in the release of PFAS into

Massachusetts’s environment.

       75.     DuPont/Chemours, through their manufacturing, distribution and/or sale of

fluorosurfactants that were used in AFFF, and through their involvement and/or participation in

the creation of training and instructional materials and activities, knew, foresaw, and/or should

have known and/or foreseen that PFAS would contaminate the environment in Massachusetts.

       76.     In 2001, DuPont became a founding member of the Fire Fighting Foam Coalition

(“FFFC”).

       77.     In part, through its involvement in the FFFC, DuPont actively marketed its

fluorosurfactants to AFFF manufacturers for use in the production of AFFF that DuPont knew

would be used in Massachusetts.

       78.     DuPont company scientists issued internal warnings about the toxicity associated

with their PFOA products as early as 1961.

       79.     DuPont’s Toxicology Section Chief opined that such products should be “handled

with extreme care,” and that contact with the skin should be “strictly avoided.”

       80.     In 1978, based on information it received from 3M about elevated and persistent

fluorine levels in workers exposed to PFOA, DuPont initiated a plan to review and monitor the

health conditions of potentially exposed workers in order to assess whether any negative health

effects could be attributed to PFOA exposure.

       81.     This monitoring plan involved obtaining blood samples from the workers and

analyzing them for the presence of fluorine.




                                                12
   2:18-cv-03433-RMG           Date Filed 10/10/19      Entry Number 183         Page 13 of 31




       82.     By 1979, DuPont had data indicating that its workers exposed to PFOA had a

significantly higher incidence of health issues than did unexposed workers.

       83.     DuPont did not report this data or the results of its worker health analysis to any

government agency or community.

       84.     The following year, DuPont internally confirmed that PFOA “is toxic,” that

humans accumulate PFOA in their tissue, and that “continued exposure is not tolerable.”

       85.     Not only did DuPont know that PFOA accumulated in humans, but it was also

aware that PFOA could cross the placenta from an exposed mother to her gestational child.

       86.     In fact, DuPont had reported to EPA in March 1982 that results from a rat study

showed PFOA crossing the placenta if present in maternal blood, but DuPont concealed the

results of internal studies of its own plant workers.

       87.     While DuPont knew about this toxicity danger as early as the 1960s, DuPont also

was aware that PFAS was capable of contaminating the surrounding environment and causing

human exposure.

       88.     By late 1981, DuPont also knew that PFOA could be emitted into the air from its

facilities, and that those air emissions could travel beyond the facility boundaries and enter the

environment and natural resources.

       89.     Further, no later than 1984, DuPont was aware that PFOA is biopersistent.

       90.     DuPont was long aware that the PFAS it was releasing from its facilities was

leaching into groundwater used for public drinking water.

       91.     After obtaining data on these releases and the consequent contamination near

DuPont’s plant in West Virginia, DuPont, in 1984, held a meeting at its corporate headquarters in




                                                 13
   2:18-cv-03433-RMG          Date Filed 10/10/19      Entry Number 183       Page 14 of 31




Wilmington, Delaware, to discuss health and environmental issues related to PFOA (the “1984

Meeting”).

       92.     DuPont employees who attended the 1984 Meeting discussed available

technologies that were capable of controlling and reducing PFOA releases from its

manufacturing facilities, as well as potential replacement materials.

       93.     DuPont chose not to use either available technologies or replacement materials,

despite knowing of PFOA’s toxicity.

       94.     During the 1984 Meeting, DuPont employees in attendance spoke of the PFOA

issue as “one of corporate image, and corporate liability.”

       95.     They were resigned to DuPont’s “incremental liability from this point on if we do

nothing” because DuPont was “already liable for the past 32 years of operation.”

       96.     They also stated that the “legal and medical [departments within DuPont] will

likely take the position of total elimination” of PFOA use in DuPont’s business, and that these

departments had “no incentive to take any other position.”

       97.     DuPont’s own Epidemiology Review Board (“ERB”) repeatedly raised concerns

about DuPont’s statements to the public that there were no adverse health effects associated with

human exposure to PFOA.

       98.     For example, in February 2006, the ERB “strongly advise[d] against any public

statements asserting that PFOA does not pose any risk to health” and questioned “the evidential

basis of [DuPont’s] public expression asserting, with what appears to be great confidence, that

PFOA does not pose a risk to health.”

       99.     In 2004, the U.S. EPA filed an action against DuPont based on its failure to

disclose toxicity and exposure information for PFOA, in violation of federal environmental laws.




                                                14
    2:18-cv-03433-RMG            Date Filed 10/10/19      Entry Number 183        Page 15 of 31




        100.       DuPont eventually settled the action by agreeing to pay over $16 million in civil

administrative penalties and supplemental environmental projects.

        101.       The U.S. EPA called the settlement the “largest civil administrative penalty EPA

has ever obtained under any federal environmental statute.”

        102.       DuPont/Chemours knew or should have known that in their intended and/or

common use, products containing PFAS would very likely injure and/or threaten public health

and the environment in Massachusetts.

        103.       On May 25, 2016, EPA issued a Notice of its revised lifetime health advisory for

PFOS and PFOA as follows: “0.07 parts per billion (70 parts per trillion) for PFOS and PFOA.

Because these two chemicals cause similar types of adverse health effects, EPA recommends that

when both PFOS and PFOA are found in drinking water the combined concentrations of PFOS

and PFOA be compared with the 0.07 part per billion HA level.”

        B.         The Fire Academy Property (“Property”)

        104.       Upon information and belief, Enoch T. Cobb was the owner of approximately one

hundred acres of land in and around the Town of Barnstable. When he died in or around

February of 1876, he bequeathed that property to the Enoch T. Cobb Trust (“Trust”) to be held

for the benefit of the Town of Barnstable.

        105.       The Town of Barnstable is comprised of seven villages, with Hyannis being the

largest village.

        106.       On or around June 1, 1956, the Town leased the Property to Barnstable County

Fire Training School, Inc. for a term of twenty-five years (“1956 Lease”). The 1956 lease

required that the Property be used and improved for purposes only for which Barnstable County

Fire Training School, Inc. was incorporated.




                                                   15
   2:18-cv-03433-RMG           Date Filed 10/10/19      Entry Number 183         Page 16 of 31




       107.    The purpose for which the Barnstable County Fire Training School, Inc. was

formed was “to procure land, structures and services to provide training for members of Fire

Departments in Towns and Fire Districts in Barnstable County in methods and manner of

combatting, controlling and extinguishing fires, the aftermath of explosions, resuscitation and the

saving of lives; by lectures demonstrations and experiments ....”

       108.    Pursuant to a vote of the Town taken under Articles 1 and 2 of the Warrant of a

Special Meeting on December 11, 1958, on or around December 12, 1958, the Town leased the

Property to the County for a term of ten years, with the County having the right to renew the

lease for four successive ten-year terms at the expiration of the ten-year lease term (“1958

Lease”). Pursuant to the 1958 Lease, the Town required the land “shall only be used for fire

training purposes.”

       109.    Pursuant to a vote of the Town taken under Article 30 of the Warrant of a Special

Town Meeting held on October 23, 1969, the Town leased the Property to the County for a term

of fifty years (“1969 Lease”). The 1969 Lease specified that the Property shall only be used for

police and fire training purposes, and with the restriction that if the County determined the

Property shall no longer be used for police and fire training purposes, all rights and obligations

under the lease would terminate.

       110.    In 1982, the Probate Court in Barnstable County issued an Equity Judgment that

the Trust sell and convey the Property to the County.

       111.    In May of 1983, the County purchased the Property from the Trust.

       112.    Since 1956, the Property has been improved with buildings, classrooms and

offices, burn structures and “props” for the purpose of providing fire training activities.




                                                 16
   2:18-cv-03433-RMG          Date Filed 10/10/19       Entry Number 183         Page 17 of 31




       113.    Since 1956, fire fighters, fire brigades, private industry fire departments and fire

districts from Cape Cod and elsewhere have received training at the Property on the use of

firefighting equipment, apparatus, including self-contained breathing apparatus, engines, ladders,

and in firefighting techniques with use of live fires, and in the use and application of AFFF that

was manufactured and/or sold by the AFFF Defendants. AFFF use was discontinued on the

Property in or about 2009.

       114.    From 1956 until approximately February of 1988, firefighting training at the

Property was under the control, management and direction of the Barnstable County Fire Chief

Association, Inc., f/k/a the Barnstable County Fire Training School, Inc., and/or personnel from

the Hyannis Fire District.

       115.    The Hyannis Fire District was established in 1896 and is the oldest of the five fire

districts in the Town of Barnstable.

       116.    Upon information and belief, the Hyannis Fire District, which services the Town

of Barnstable, conducted trainings at the Property, which included training in the use and

application of the AFFF Defendants’ AFFF containing PFOS and/or PFOA.

       117.    At all times in which AFFF training exercises were conducted at the Property,

other parties, including but not limited to the Hyannis Fire District, brought AFFF to the

Property.

       118.    At no time did the County purchase, acquire, own, obtain, or otherwise bring to,

use or dispose of AFFF at the Property.

       119.    The AFFF manufactured by the AFFF Defendants contained the fluorinated

surfactants PFOS (perfluorooctanesulfonic acid) and/or PFOA (perfluorooctanoic acid) and/or

contain the precursors of PFOS and PFOA.




                                                 17
   2:18-cv-03433-RMG          Date Filed 10/10/19      Entry Number 183         Page 18 of 31




       120.    The AFFF Defendants knew or should have known that PFOS and PFOA are

persistent when released into the environment and present significant risks to human health and

the environment.

       121.    Nevertheless, the AFFF Defendants marketed and sold AFFF with the knowledge

that PFOS and/or PFOA would be released into the environment in firefighting training exercises

and in firefighting emergencies.

       122.    The AFFF Defendants marketed and sold AFFF to the Town of Barnstable

(“Town”) through various fire districts, including but not limited to the Hyannis Fire District,

and to other Fire Departments within Barnstable County with the knowledge that the use of

AFFF containing PFOS and/or PFOA would be released into the environment during firefighting

training exercises.

       123.    Upon information and belief, the Hyannis Fire District and other Fire

Departments and Fire Districts within Barnstable County used the Barnstable County Fire and

Rescue Training Academy (“Fire Academy”) for firefighting training exercises using AFFF

containing PFOS and/or PFOA manufactured and sold by the AFFF Defendants.

       124.    PFOS and PFOA, individually and/or in combination, have been found in the soil

and groundwater under and adjacent to the Property at levels that exceed the EPA’s May 19,

2016 health advisory thresholds.

       C.      The Town’s Water Supply

       125.    In the 1970s, public water supply wells were installed by the Barnstable Water

Company proximate to and downgradient of the Property (the “Mary Dunn Wells”).

       126.    Between the 1970s and 2005, Barnstable Water Company provided drinking

water to residents of the Town from the Mary Dunn Wells.




                                                18
    2:18-cv-03433-RMG         Date Filed 10/10/19      Entry Number 183        Page 19 of 31




        127.   In May 2005, the Town of Barnstable acquired the Barnstable Water Company,

including the Mary Dunn Wells.

        128.   Upon acquisition of the Barnstable Water Company, the Town contracted with the

Connecticut Water Company to continue its management and services operations under the

direction of the Town.

        129.   The Town’s public water system currently consists of 12 well pumping stations,

and 107 miles of distribution system. The Town’s water system provides drinking water services

to approximately 18,000 residents through approximately 7,249 metered service connections to

residential and commercial properties.

        D.     The County’s Response Action

        130.   In 2010 the Silent Spring Institute published a study of the occurrence of

Compounds of Emerging Concern in Cape Cod public water supply wells. Twenty supply wells

were sampled for the study in 2009. PFOS was found present in samples from the Hyannis

public supply wells and distribution system at levels below the then EPA Health Advisory of 0.2

µg/l.

        131.   As part of ongoing groundwater sampling program at the Property, groundwater

samples collected in November 2013 were tested for PFOS. PFOS was found present in the

Property’s groundwater. Groundwater samples taken downgradient of the Property in June of

2014 also showed the presence of PFOS.

        132.   In July 2015, the County activated a pump and treat system to capture a defined

high concentration level of PFOS in groundwater.

        133.   On August 4, 2016, Massachusetts Department of Environmental Protection

(“DEP”) issued a Notice of Responsibility (“NOR”) to the County, assigning release tracking




                                                19
    2:18-cv-03433-RMG          Date Filed 10/10/19      Entry Number 183         Page 20 of 31




number (“RTN”) 4-2619 to the PFOS release. The NOR required the County to prepare an

Immediate Response Action (“IRA”) Plan to perform immediate response actions in response to

the release of PFOS to, at and from the Property.

        134.    Pursuant to the Massachusetts Contingency Plan (“MCP”), 310 CMR 40.0000, on

September 27, 2016 the County submitted an IRA Plan to the DEP. The IRA Plan includes a

description of the investigation conducted as of the date it was filed, provides for further

investigation and assessment, evaluates long-term and emergency remedial options and actions

to be taken at the site.

        135.    The County has committed substantial funds to investigate the sources of the

alleged PFOS and PFOA contamination, treat groundwater emanating from the Academy, and to

extract and properly treat and/or dispose of all contaminated soils.

        136.    The County continues to investigate and take remedial activities arising out of the

presence of PFOS and PFOA in the soil and groundwater.

        E.      The Town of Barnstable’s Complaint Against the County

        137.    On January 21, 2016, the Town notified the County that the Town’s groundwater

drinking water supply was contaminated with PFOS which, the Town alleged, was caused by the

use of AFFF at the Training Academy located on the County’s land.

        138.    On July 11, 2016, the Town filed suit against the County in Barnstable County

Superior Court (No. 1672CV337) seeking costs and damages in excess of $5 million and

equitable relief against the County.

        139.    On June 28, 2017, a settlement agreement was entered into between the Town and

County.

        140.    On June 29, 2017, the Town and County filed an Agreement for Judgment with

the Barnstable Superior Court wherein the County agreed to (1) pay $2,950,000 in damages to


                                                 20
    2:18-cv-03433-RMG           Date Filed 10/10/19      Entry Number 183         Page 21 of 31




the Town, and (2) reimburse the Town for its actual future annual operations and maintenance

costs for PFASs filtration systems for as long as the Town operates the systems.

        141.    On July 19, 2017, the Town and the County filed a stipulation of dismissal with

respect to the County’s counterclaims and third-party claims.

                                         COUNT I
               Breach of Implied Warranty of Merchantability – Design Defect
                                 Against AFFF Defendants

        142.    Plaintiff repeats and restates the allegations set forth in the previous paragraphs as

if fully restated in this cause of action.

        143.    At all times relevant herein, the AFFF Defendants were engaged in the business

of researching, designing, manufacturing, testing, marketing, distributing and selling AFFF

containing PFOS and/or PFOA. By doing so, the AFFF Defendants impliedly warranted that

AFFF was merchantable, safe, and fit for ordinary purposes for which it was used, including for

fire-fighting training exercises.

        144.    It was reasonably foreseeable that the AFFF containing PFOS and/or PFOA that

the AFFF Defendants manufactured and/or distributed and sold would be used on Plaintiff’s

property.

        145.    It was reasonably foreseeable that the AFFF containing PFOS and/or PFOA that

the AFFF Defendants manufactured and/or distributed and sold would contaminate Plaintiff’s

property and the groundwater under Plaintiff’s property and cause damages.

        146.    The AFFF Defendants’ AFFF products were manufactured for placement into

trade or commerce.

        147.    The AFFF Defendants marketed and sold AFFF for use in controlling and

extinguishing aviation, marine, fuel and other shallow spill fires.




                                                  21
   2:18-cv-03433-RMG          Date Filed 10/10/19       Entry Number 183        Page 22 of 31




        148.   As manufacturers, the AFFF Defendants owed a duty to all persons whom its

products might foreseeably harm, including Plaintiff, not to market any product which is

unreasonably dangerous in design for its reasonably anticipated use.

        149.   By manufacturing and selling AFFF containing PFOA and/or PFOS, the AFFF

Defendants warranted that such AFFF was merchantable, safe and fit for ordinary purposes.

        150.   The AFFF as manufactured and/or sold by the AFFF Defendants reached

Plaintiff’s property without substantial change in its condition and was used by the Town of

Barnstable’s Hyannis Fire District and other firefighting training entities in a reasonably

foreseeable and intended manner.

        151.   The AFFF as manufactured and/or sold by the AFFF Defendants was “defective”

and “unreasonably dangerous” when it left Defendants’ control, entered the stream of commerce,

and was received by the Town of Barnstable and other firefighting training entities because it

was dangerous to an extent beyond that which would be contemplated by the ordinary user of

AFFF.

        152.   The AFFF manufactured and/or sold by the AFFF Defendants was defective in

design because, even when used as intended and directed by the AFFF Defendants, it can result

in the contamination of soil and groundwater with PFOS and/or PFOA creating a significant

threat to groundwater and drinking water supplies.

        153.   The AFFF manufactured and/or sold by the AFFF Defendants did not meet a

consumer’s reasonable expectation as to its safety because of its propensity to contaminate soil

and groundwater when used as intended.

        154.   The AFFF Defendants failed to develop and make available alternative AFFF

products that were designed in a safe or safer manner, even though such products were




                                                22
   2:18-cv-03433-RMG           Date Filed 10/10/19      Entry Number 183         Page 23 of 31




technologically feasible, practical and commercially viable, and marketable at the time the

Defendants introduced AFFF containing PFOS and/or PFOA into the stream of commerce.

       155.    The AFFF Defendants failed to develop and make available alternative AFFF

products that were designed in a safe or safer manner, even though such products were

technologically feasible, practical and commercially viable, and marketable at the time the

Defendants introduced AFFF containing PFOS and/or PFOA into the stream of commerce.

       156.    The specific risk of harm in the form of soil, groundwater and drinking water

contamination from AFFF containing PFOS and/or PFOA that the AFFF Defendants

manufactured and/or sold was reasonably foreseeable or discoverable by the AFFF Defendants.

       157.    PFOS and PFOA are dangerous to an extent beyond that which would be

contemplated by the ordinary consumer of AFFF. This design defect constitutes a breach of the

AFFF Defendants’ implied warranty of merchantability.

       158.    The design, formulation, manufacture and/or distribution and sale of AFFF

containing PFOS and/or PFOA that were known to be toxic and extremely mobile and persistent

in the environment, was unreasonably dangerous.

       159.    The AFFF Defendants’ introduction of AFFF containing PFOS and/or PFOA into

the stream of commerce was a proximate cause of Plaintiff’s property damage requiring

investigation, clean-up, abatement, remediation, and monitoring costs and other damages in an

amount to be determined at trial. Defendants are strictly, jointly, and severally liable for all such

damages.

                                        COUNT II
              Breach of Implied Warranty of Merchantability – Failure to Warn
                                 Against AFFF Defendants




                                                 23
    2:18-cv-03433-RMG          Date Filed 10/10/19       Entry Number 183         Page 24 of 31




        160.    Plaintiff repeats and restates the allegations set forth in the previous paragraphs as

if fully set forth herein.

        161.    The use of AFFF on Plaintiff’s property for training of fire personnel in the use of

AFFF was a reasonably foreseeable use. The AFFF Defendants knew or should have known that

AFFF used in this manner can contaminate soil and groundwater with PFOS and/or PFOA,

creating a significant threat to human health and the environment.

        162.    If was foreseeable that PFOS and/or PFOA from the AFFF that the AFFF

Defendants manufactured and sold would enter the soil and groundwater of Plaintiff’s Property

and would result in the contamination of drinking water supplies that rely upon the groundwater

for the source of drinking water.

        163.    The AFFF Defendants had a duty to warn the users of AFFF and Plaintiff of these

hazards. Defendants, however, failed to provide adequate warnings of these hazards.

        164.    The AFFF Defendants’ failure to issue the proper warnings relating to AFFF

containing PFOS and/or PFOA affected the market’s acceptance of AFFF containing PFOS

and/or PFOA.

        165.    The AFFF Defendants’ failure to issue the proper warnings relating to AFFF

containing PFOS and/or PFOA prevented the users of the product from treating it differently

with respect to its use and environmental cleanup.

        166.    The AFFF Defendants’ failure to issue the proper warnings related to AFFF

containing PFOS and/or PFOA prevented the users of the product from seeking alternative

products, including but not limited to using alternative products for purposes of training in the

use of AFFF.




                                                  24
    2:18-cv-03433-RMG          Date Filed 10/10/19       Entry Number 183         Page 25 of 31




        167.    The AFFF Defendants’ action in placing AFFF containing PFOS and/or PFOA

into the stream of commerce was a direct and proximate cause of Plaintiff’s injury.

        168.    As a direct and proximate result of the AFFF Defendants’ failure to warn,

Plaintiff has suffered property damage, requiring investigation, clean-up, abatement,

remediation, and monitoring costs and suffered other damages in an amount to be determined at

trial. The Defendants are strictly, jointly, and severally liable for all such damages.

                                          COUNT III
                             Negligence – Against AFFF Defendants

        169.    Plaintiff repeats and restates the allegations set forth in the previous paragraphs as

if fully set forth herein.

        170.    The AFFF Defendants had a duty to Plaintiff to manufacture and/or market,

distribute and sell their AFFF in a manner that avoided contamination of the environment and

drinking water supplies and avoided harm to those who foreseeably would be injured by the

PFOS and/or PFOA contained in Defendants’ AFFF.

        171.    The use of Defendants’ AFFF products at the Fire Academy was a reasonably

foreseeable use. Defendants knew or should have known that its AFFF used in this manner

would contaminate soil and groundwater with PFOA and/or PFOS, creating a significant threat

to human health and the environment. Defendants had a duty to prevent the release of PFOS

and/or PFOA, in the foreseeable uses of AFFF.

        172.    The AFFF Defendants breached their duties when they negligently manufactured

a dangerous product (AFFF), negligently marketed, distributed, and sold that product, and/or

negligently failed to give adequate warning that such products should not have been used in a

manner such as to result in the contamination of soil and groundwater.




                                                  25
    2:18-cv-03433-RMG          Date Filed 10/10/19       Entry Number 183         Page 26 of 31




        173.    As a direct and proximate result of the AFFF Defendants’ breaches of their duties,

Defendants caused Plaintiff to suffer actual losses. Specifically, Plaintiff suffered property

damage requiring investigation, clean-up, abatement, remediation, and monitoring costs and

suffered other damages in an amount to be determined at trial. Defendants are strictly, jointly,

and severally liable for all such damages.

                                          COUNT IV
                 Indemnification for the Town’s Litigation Against the County
                                  Against AFFF Defendants

        174.    Plaintiff repeats and restates the allegations set forth in the previous paragraphs as

if fully set forth herein.

        175.    The AFFF Defendants knew or should have known that AFFF used in this manner

can contaminate soil and groundwater with PFOS and/or PFOA, creating a significant threat to

human health and the environment, include public water supplies.

        176.    On January 21, 2016, the Town notified the County that the Town’s groundwater

drinking water supply was contaminated with PFOS which, the Town alleged, was caused by the

use of AFFF at Plaintiff’s Academy.

        177.    On July 11, 2016, the Town filed suit against the County in Barnstable County

Superior Court (No. 1672CV337) seeking costs and damages in excess of $5 million and

equitable relief against the County.

        178.    On June 28, 2017, a settlement agreement was entered between the Town and

County.

        179.    On June 29, 2017, the Town and County filed an Agreement for Judgment with

the Barnstable Superior Court wherein the County agreed to (1) pay $2,950,000 in damages to

the Town, and (2) reimburse the Town for its actual future annual operations and maintenance

costs for PFASs filtration systems for as long as the Town operates the systems.


                                                  26
    2:18-cv-03433-RMG               Date Filed 10/10/19           Entry Number 183             Page 27 of 31




         180.     On July 19, 2017, the Town and the County filed a stipulation of dismissal with

respect to the County’s counterclaims and third-party claims.

         181.     The County is entitled to indemnification from Defendants for its costs and

damages relating to the Town’s lawsuit against the County.

         182.     ff

                                                 COUNT V
                                       G.L. c. 21E § 4 - Contribution 1
                                              AFFF Defendants

         183.     Plaintiff repeats and restates the allegations set forth in the previous paragraphs as

if fully set forth herein.

         184.     Defendants are persons liable pursuant to G.L. c. 21E § 5 for releases or threats of

releases at and from the Property for which Plaintiff has suffered response action costs and

damages.

         185.     G.L. c. 21E § (5)(a)(5) provides that “any person who otherwise caused or is

legally responsible for a release or threat of release of oil or hazardous material from a vessel or

site, shall be liable, without regard to fault.”

         186.     On information and belief, Defendants directly or indirectly arranged for the

disposal of hazardous material to or in a site or vessel from or at which there is or has been a

release or threat of release of hazardous material that has resulted in the contamination of the soil

and groundwater on and adjacent to the Property.




1 On January 18, 2018, Plaintiff sent each Defendant named in this lawsuit a § 4A notice letter via certified mail,
return receipt requested. Plaintiff recognizes that G.L. c. 21E § 4A requires that notice be given prior to the
commencement of a contribution claim. However, because of the Court’s January 18, 2018 deadline to amend
Plaintiff’s Complaint, it was not possible for Plaintiff to comply with both the notice requirements of § 4A and the
Court’s deadline to file the Amended Complaint. Plaintiff will agree if requested to extend Defendants’ time to
respond to Plaintiff’s First Amended Complaint until after the expiration of the applicable § 4A time period.



                                                         27
    2:18-cv-03433-RMG           Date Filed 10/10/19       Entry Number 183        Page 28 of 31




        187.    On information and belief, the Defendants otherwise caused or are legally

responsible for a release or threat of release of hazardous material from a vessel or site that has

resulted in the contamination of the soil and groundwater on and adjacent to the Property.

        188.    Defendants designed, marketed, sold and/or directly or indirectly transported

AFFF that was used on Plaintiff’s property.

        189.    AFFF containing PFOS and/or PFOA was released on the Property as a result of

Defendants’ actions and/or inactions.

        190.    As such, Defendants are persons who otherwise caused or are legally responsible

for a release or threat of release of a hazardous material at the Property, and as such, are liable

for those releases pursuant to G.L. c. 21E § (5)(a)(5).

        191.    Plaintiff is entitled to contribution from Defendants for their equitable share of

response costs incurred in response to the release or threat of release of hazardous material

pursuant to G.L. c. 21E § 4.

                                         COUNT VI
               G.L. c. 231B – Contribution for the County’s Costs and Damages
                                      AFFF Defendants

        192.    Plaintiff repeats and restates the allegations set forth in the previous paragraphs of

as if fully set forth herein.

        193.    Defendants knew or should have known that AFFF used for its intended purpose

would contaminate soil and groundwater with PFOA and/or PFOS, creating a significant threat

to human health and the environment, including public water supplies.

        194.    The County has suffered damages in addition to 21E response costs, including but

not limited to, damages relating to the State Court Action, in an amount to be determined at trial,




                                                  28
    2:18-cv-03433-RMG            Date Filed 10/10/19     Entry Number 183         Page 29 of 31




and therefore, the County is entitled to contribution from the Defendants for such costs damages

pursuant G.L. c. 231B, § 1.

                                           COUNT VII
                             DUPONT/CHEMOURS’ LIABILITY FOR COUNTS 1-6

        195.    Plaintiff incorporates by reference all preceding paragraphs of this Complaint as if

fully set forth herein.

        196.    The Plaintiff asserts the same allegations and causes of action described above in

counts one through six against DuPont and Chemours to the extent that their manufacture and

sale of fluorosurfactants or the failure to disclose the risks and harms associated with the use of

their fluorosurfactants in the manufacture of AFFF resulted in damages to the Plaintiff as

described herein.

                                          COUNT VIII
                                      Declaratory Judgment

        197.    Plaintiff repeats and restates the allegations set forth in the previous paragraphs as

if fully set forth herein.

        198.    There is an actual and present controversy between the parties as to Defendants’

liabilities and responsibilities for contamination at the Property. The Court should resolve this

controversy by means of its equitable power to enter declaratory judgment pursuant to the

provisions of G.L. c. 231A, § 1.

        199.    Plaintiff requests a Judgment declaring that Defendants are liable for Plaintiff’s

past and future response costs and damage to real and personal property arising out of the AFFF

contamination to, at and from the Property.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment against Defendants as follows:




                                                  29
   2:18-cv-03433-RMG            Date Filed 10/10/19       Entry Number 183         Page 30 of 31




       A.        Enter judgment in its favor and against Defendants on each Count of this

Amended Complaint;

       B.        An order that Defendants pay all damages suffered by Plaintiff, including but not

limited to investigation, clean-up, abatement, remediation, and monitoring costs incurred by

Plaintiff, or for which Plaintiff is or was legally responsible, to comply with the EPA’s public

health advisories and the Commonwealth’s soil and groundwater cleanup standards;

       C.        An order that Defendants contribute their equitable share of damages incurred by

Plaintiff as a result of the Town’s lawsuit against the County;

       D.        An award to Plaintiff for the costs of this suit (including but not limited to expert

fees) and reasonable attorneys’ fees, as provided by law;

       E.        An award for treble and punitive damages; and

       F.        An award for such other and further relief as the nature of this case may require or

as this court deems just, equitable and proper.

                                   DEMAND FOR JURY TRIAL

            Pursuant to Federal Rule of Civil Procedure 38, Plaintiff demands a jury trial.

Date: October 10, 2019
                                                    BARNSTABLE COUNTY,
                                                    By Their Attorneys,


                                                    /s/ Robert D. Cox, Jr.
                                                    Robert D. Cox, Jr. (BBO #546486)
                                                    BOWDITCH & DEWEY, LLP
                                                    311 Main Street, Post Office Box 15156
                                                    Worcester, MA 01615-0156
                                                    T 508.926.3409
                                                    F 508.929.3012
                                                    E rcox@bowditch.com




                                                   30
2:18-cv-03433-RMG   Date Filed 10/10/19   Entry Number 183   Page 31 of 31




                                    Richard W. Head (NH Bar #7900)
                                    Of Counsel
                                    (appearing pro hac vice)
                                    SL ENVIRONMENTAL LAW GROUP PC
                                    450 Mission Street, Suite 400
                                    San Francisco, CA 94105
                                    T 415.348.8300
                                    F 415.384.8333
                                    E rhead@slenvironment.com


                                    Kevin J. Madonna
                                    (appearing pro hac vice)
                                    Robert F. Kennedy, Jr.
                                    (appearing pro hac vice )
                                    KENNEDY & MADONNA, LLP
                                    48 Dewitt Mills Road
                                    Hurley, NY 12443
                                    T 845.481.2622
                                    F 845.230.3111
                                    E kmadonna@kennedymadonna.com
                                      rkennedy@kennedymadonna.com




                                   31
